ACCEPTED
                                                                                                                 03-15-00370-CV
                                                                                                                         7768290
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                           11/10/2015 2:42:21 PM
                                                                                                               JEFFREY D. KYLE
                    City of Austin                                                                                        CLERK


                    law Department
                    City Hall, 301 West 2nd Street, P.O. Box 1546                           FILED IN
                   Austin, Texas 78767-1546                                         3rd COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
          Writer's Direct Line                                                      11/10/2015
                                                                                   Writer's     2:42:21 PM
                                                                                            Fax Line
              512-974-2173                                                              JEFFREY D. KYLE
                                                                                    512-974-1311
                                                                                              Clerk
                                                November 10, 2015
VIA E-FILING

Jeffrey D. Kyle, Clerk
COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. Box 12547
Austin, Texas 78711-2547

RE:     Court of Appeals Number:           03-15-00370-CV
        Trial Court Case Number:           D-1-GN-12-001211

RE:      Reagan National Advertising of Austin, Inc. d/b/a Regan National Advertising
         v.
         City of Austin Texas; and Marc Ott, being sued in his Official Capacity

Dear Mr. Kyle:

In response to your letter of November 4, 2015, I am writing to let the Court know that I intend to argue this
case on December 16, 2015 at 9:00 a.m. before Chief Justice Rose, Justices Pemberton, and Field.




AT.liL. o.-..
t'~J] ~
Assistant City Attorney




C:      B. Russell Horton (via e-service)
        Taline Manassian
        George, Brothers, Kincaid & Horton, L.L.P.
        114 West 7th Street, Suite 1100
        Austin, Texas 78701